UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7196



JOHN A. SCHIFFERLI,

                                            Petitioner - Appellant,

          versus


STATE   OF  SOUTH  CAROLINA;  HENRY DARGAN
MCMASTER, Attorney General of the State of
South Carolina,


                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(CA-03-2933-25-9)


Submitted:   March 2, 2007                 Decided:   March 19, 2007


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Schifferli, Appellant Pro Se. Donald John Zelenka, John
William McIntosh, Assistant Attorneys General, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 John A. Schifferli appeals the district court’s order

adopting the magistrate judge’s recommendation and denying relief

on his 28 U.S.C. §            2254 (2000) petition in which he raised the

following claims: (1) ineffective assistance of counsel; (2) his

guilty plea was not knowing and voluntary; (3) he was denied due

process because he was not given a preliminary hearing; and (4) his

arrest      was    illegal    in    that    he     was   never   given    his   Miranda*

warnings.         By order, we granted a certificate of appealability as

to claims (1) and (2).             The Respondent has filed an informal reply

brief as to those claims and Schifferli has filed a reply brief.

                 Although the district court improperly concluded that

Schifferli failed to exhaust his state court remedies, his claims

nevertheless fail on the merits.                 When a state court has addressed

an issue that is subsequently raised in a § 2254 proceeding, habeas

relief      is    available    only    if    the    state   court’s      decision   “was

contrary to, or involved an unreasonable application of, clearly

established Federal law” or “resulted in a decision that was based

upon an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.”                          28 U.S.C. §

2254(d); see Williams v. Taylor, 529 U.S. 362, 412-13 (2000); see

also Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997) (characterizing

§   2254(d)       as   a   “highly    deferential         standard    for    evaluating


      *
          See Miranda v. Arizona, 384 U.S. 436 (1966).

                                            - 2 -
state-court rulings”).     Factual determinations made by a state

court are presumed correct, and the petitioner bears the burden of

rebutting the presumption by “clear and convincing evidence.”    28

U.S.C. § 2254(e)(1); see Tucker v. Ozmint, 350 F.3d 433, 439 (4th

Cir. 2003).

           To succeed on a claim of ineffective assistance of

counsel, Schifferli must show that: (1) counsel’s performance fell

below an objective standard of reasonableness; and (2) counsel’s

deficient performance was prejudicial.    Strickland v. Washington,

466 U.S. 668, 687-88 (1984).     Strickland’s first prong measures

counsel’s performance under prevailing professional norms.    Id. at

688.   In order to satisfy the second prong, that counsel’s alleged

incompetence prejudiced his case, the petitioner must prove there

is a reasonable probability his trial would have had a different

outcome absent such errors by counsel.   Id. at 694.   In the guilty

plea context, a prisoner must show that “but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going

to trial.”    Hill v. Lockhart, 474 U.S. 52, 59 (1985).

           Schifferli claims that his attorney failed to inform him

that a confession he made was subject to suppression at trial or of

the consequences of pleading guilty--specifically, the “85% rule”

that requires that eighty-five percent of a sentence be served

before an inmate is eligible for parole.       At the state court

hearing on these claims, Schifferli’s trial counsel testified that


                                - 3 -
she fully explained the issues regarding a Jackson v. Denno, 378

U.S. 368 (1964), voluntariness hearing and told Schifferli that she

did not believe he would prevail on the issue.                         Counsel also

testified that she fully informed Schifferli of the consequences of

his   plea,    including    the    “85%     rule.”     The     state   court    found

counsel’s      testimony      credible       and,     applying    Strickland         v.

Washington,     concluded     that     counsel’s      performance      was   neither

deficient nor prejudicial to Schifferli.                   We find that the state

court’s conclusions were neither contrary to, nor an unreasonable

application of, federal law.

              Schifferli    also     challenges      the    voluntariness      of   his

guilty plea.        A guilty plea must represent “a voluntary and

intelligent choice among the alternative courses of action open to

the defendant.”      North Carolina v. Alford, 400 U.S. 25, 31 (1970),

and   may      be   invalid     if     it    was     induced     by    threats       or

misrepresentations.        See Brady v. United States, 397 U.S. 742, 755

(1970).     A defendant’s statements at the guilty plea hearing are

presumed to be true.          Blackledge v. Allison, 431 U.S. 63, 73-74

(1977).       Unsupported allegations on appeal are insufficient to

overcome representations made during the guilty plea hearing.                       See

Via v. Superintendent, Powhatan Correctional Ctr., 643 F.2d 167,

171 (4th Cir. 1981) (holding that statements at plea hearing that

facially      demonstrate     plea’s      validity     are     conclusive      absent




                                       - 4 -
compelling reason why they should not be, such as ineffective

assistance of counsel).

          Schifferli   maintains   that   his   plea   was   involuntary

because he did not understand the nature of the charges or the

consequences of his plea.     Schifferli also claims that he was

misled into believing that he would be charged with second degree

burglary if he pled guilty.       The transcript of his guilty plea

proceeding belies these claims.

          On these facts, we find that the state court’s resolution

of these issues was not contrary to, or an unreasonable application

of, federal constitutional law.    Accordingly, we affirm the denial

of relief.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                               - 5 -